DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 6/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the pack fuse" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the fuse pack” will be interpreted as “a fuse pack”.  Further, claim 8 is rejected since it depends from claim 7.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 includes the limitation of “the current value at which the module fuse blows out is larger than an average value of the current value at which the cell blocking portion interrupts the current path” at lines 1-3.  Claim 1, from which claim 8 ultimately depends, discloses “a current value at which the cell blocking portion interrupts the current path is larger than a current value at which the module fuse blows out”.  This appears to be the opposite of claim 8 (with the module fuse blowing out after the cell blocking part).  As such, claim 8 does not properly further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Han et al. (US 2014/0315051).
Regarding claim 1, Han et al. discloses in Figs 1-12, a battery module (ref 100) comprising: a plurality of battery cells (refs 101); a cell blocking portion (refs 514, 515, [0061]) in a current path ([0061]) inside each of the plurality of battery cells (refs 101), the cell blocking portion (refs 514, 515, [0061]) being configured to interrupt the current path ([0067], [0078]) in response to a current of a predetermined current value or higher ([0067], [0078]) flowing through the current path ([0067]); a pair of module terminals (refs 72, 74) connected to the plurality of battery cells (refs 101); and a module fuse (refs 71d, 71e) connected in series ([0076], Figs 8) to the pair of module terminals (ref 72, 74) and the plurality of battery cells (refs 101), wherein a current value ([0078]) at which the cell blocking portion (refs 514, 515, [0061]) interrupts the current path is larger than a current value ([0078]) at which the module fuse (refs 71d, 71e) blows out.

Regarding claim 2, Han et al. discloses all of the claim limitations as set forth above and also discloses the module fuse (refs 71d, 71e) is in a bus bar (ref 71) connected to cell terminals (refs 21, 22) of each of the plurality of battery cells (refs 101).
Yasui et al. (US 2012/0261206)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2014/0315051) as applied to claim 1 above, and further in view of Yasui et al. (US 2012/0261206).
Regarding claim 3, Han et al. discloses all of the claim limitations as set forth above and also discloses each battery cell (refs 101) includes a cell container (ref 15), a storage element (ref 10) stored in the cell container (ref 15), a pair of cell terminals (refs 21, 22) positioned outside the cell container (ref 15), and a connection terminal ([0049], Fig 3) that electrically connects the pair of cell terminals (refs 21, 22) to the storage element (ref 10), and the cell blocking portion (refs 514, 515, [0061]) is placed between one of the pair of cell terminals (refs 21, 22) and the connection terminal ([0049], Fig 3), and includes a valve (refs 24, 25, [0047]) configured to release pressure ([0047]) in response to an increase in internal pressure ([0047]) of the cell container (ref 15).
Han et al. does not explicitly disclose the valve is configured to interrupt the current path between the cell terminal and the connection terminal in response to an increase in internal pressure of the cell container.
Yasui et al. discloses in Figs 1-12, a battery pack ([0044]) including a plurality of modules (refs 300) connected together, with a plurality of battery cells (refs 100) in each module (ref 300).  Each battery cell (ref 100) includes a valve structure (ref 14) that interrupts current based on a predetermined internal gas pressure related to the current ([0031]).  This configuration enhances the safety of the battery cells and overall pack structure ([0031]).
Yasui et al. and Han et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the valve structure of Han et al. as being response to current levels as disclosed by Yasui et al. to enhance overall safety of the individual battery cells and of the overall battery module/pack.




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2014/0315051) as applied to claim 1 above, and further in view of Shimizu et al. (US 2013/0095356).
Regarding claim 7, Han et al. discloses all of the claim limitations as set forth above but does not explicitly disclose a current value at which the module fuse blows out is larger than a current value at which a pack fuse blows out.
Shimizu et al. discloses in Figs 1-11, a battery pack (ref 220) comprising a plurality of battery cells (refs 100) in a casing (Fig 5).  Each cell (ref 100) includes a valve (ref 14) that interrupts current above a threshold value ([0029]) and the pack includes a valve (ref 70) that opens secondarily, after the cell current interrupt valve triggers ([0034]-[0040]).  This configuration enhances the safety of the overall structure ([0040]-[0044]).
Shimizu et al. and Han et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the multiple pack/cell fuse/valve configuration disclosed by Shimizu et al. into the structure of Han et al. to enhance the overall safety of the battery structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hermann et al. (US 2012/0030932) discloses in Figs 1-2, a battery pack including multiple fuses that blow in definite orders ([0006]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725